Gileillan, C. J.
There is no reason to disturb the verdict in this case. The evidence is abundantly sufficient to justify the jury in finding that the defendant’s locomotive, which went upon the side track to pick up and remove the loaded cars standing- on it, was driven at a rate of speed that made' it almost recklessness with respect to the car which plaintiff’s intestate was loading. It was the engineer’s business to know what cars he was to remove, — to know that he was not to interfere with the one at which the deceased was at work, for the reason that the loading was not completed. He must have known that car was there to be loaded. He ought to have anticipated that some one was or might be there engaged in loading it, and it was his duty to run his locomotive with reference to that condition of things. There is in the evidence hardly a suggestion of negligence on' the part of the deceased. He had a right to be where he was, to load the car in the manner in which he was loading it. It was entirely safe, unless in the case of a degree of negligence on the part of defendant’s servants which he had no reason to anticipate. The verdict is not excessive in such sense as to call on us to interfere with it on that ground.
Order affirmed.